        Case 2:20-cv-01387-AMM Document 1 Filed 09/18/20 Page 1 of 12                    FILED
                                                                                2020 Sep-18 PM 01:10
                                                                                U.S. DISTRICT COURT
                                                                                    N.D. OF ALABAMA


                     UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF ALABAMA
                          SOUTHERN DIVISION

JOAN EHLMAN                                  )
                                             )
      Plaintiff,                             )
                                             )
v.                                           )     CIVIL ACTION NUMBER:
                                             )     JURY TRIAL DEMANDED
UPLIFT, INC.; EQUIFAX                        )
INFORMATION SERVICES, LLC;                   )
                                             )
      Defendants.                            )


                                  COMPLAINT


      COMES NOW the Plaintiff, Joan Ehlman, by and through undersigned

counsel, and for her complaint against the Defendants states as follows:

                        PRELIMINARY STATEMENT

      This is an action for actual, statutory and punitive damages, costs and

attorneys’ fees brought pursuant to the Fair Credit Reporting Act (“FCRA”), 15

U.S.C. §1681, et seq.

                         JURISDICTION AND VENUE

      This Court has jurisdiction over this matter pursuant to 15 U.S.C. §1681p,

and 28 U.S.C. §1331. Venue is proper in this judicial district pursuant to 28 U.S.C.


                                   Page 1 of 12
       Case 2:20-cv-01387-AMM Document 1 Filed 09/18/20 Page 2 of 12




§1391 (b).

                       STATEMENT OF THE PARTIES

      1.     Plaintiff, Joan Ehlman, is over the age of nineteen (19) years and is a

             resident of the city of Helena in Shelby County, Alabama.

      2.     Plaintiff is a “consumer” as that term is defined by 15 U.S.C.

             §1681a(c).

      3.     Defendant Uplift, Inc. (hereinafter “Uplift”) is and at all times

             pertinent herein was, a foreign corporation or other legal entity

             organized under the laws of the State of Delaware with its principal

             place of business in Menlo Park, California. Uplift does and has at all

             pertinent times relevant herein done business in this district.

      4.     Equifax Information Services, LLC (hereinafter “Equifax”) is a

             foreign limited liability company organized under the laws of the

             State of Georgia and has a principal place of business in the state of

             Georgia. Equifax does and has at all pertinent times relevant herein

             done business in this district.

      5.     Equifax is a nationwide consumer reporting agency as that term is

             defined by 15 U.S.C. §1681a(f).

      6.     Upon information and belief, Defendant Equifax is regularly engaged

                                    Page 2 of 12
 Case 2:20-cv-01387-AMM Document 1 Filed 09/18/20 Page 3 of 12




      in the business of assembling, evaluating and disbursing information

      concerning consumers, such as Plaintiff, for the purpose of furnishing

      consumer reports as defined in 15 U.S.C. §1681a(f) to third parties.

7.    Upon information and belief Equifax disburses consumer reports to

      third parties for monetary compensation.

8.    A substantial portion of the events herein occurred in this judicial

      district.

                     STATEMENT OF FACTS

                             Background

9.    On or about January 14, 2020, Plaintiff booked a cruise on Carnival

      Cruise Lines scheduled to depart in March 2020. Defendant Uplift

      provided Plaintiff with financing for the cruise. Specifically, Uplift

      financed $2,935.84.

10.   Plaintiff made payments to Uplift in the amount of $1,623.00 on

      February 18, 2020 and $1,379.39 on February 21, 2020.

11.   Plaintiff’s account with Uplift was marked as “paid in full” on

      February 21, 2020.

12.   The cruise was moved to May 2020 and then subsequently was

      cancelled by Carnival on or about April 13, 2020.

                            Page 3 of 12
 Case 2:20-cv-01387-AMM Document 1 Filed 09/18/20 Page 4 of 12




13.   When the cruise was cancelled, Plaintiff contacted Defendant Uplift

      and Carnival and requested a full refund. An employee or agent of

      Uplift who spoke with the Plaintiff informed her that Uplift would not

      give her a refund until Uplift received a refund from Carnival.

14.   Plaintiff then contacted Carnival and was told that it could take 90

      days to refund any money to Uplift.

15.   Plaintiff attempted again to get a refund from Uplift but Uplift

      refused to refund Plaintiff her money. As such on or about June 8,

      2020, Plaintiff contacted her financial institution and disputed the

      money paid to Uplift on the grounds that she paid for services that she

      did not receive.

16.   On or about June 9, 2020, Plaintiff’s financial institution deposited

      provisional funds into her account for the money paid to Uplift.

17.   On or about June 12, 2020, Uplift sent Plaintiff an email regarding a

      notice of charge back sent by Plaintiff’s financial institution. Plaintiff

      checked her Uplift account. Plaintiff’s Uplift account was falsely

      noted as being 120 days “past due” and stated that Plaintiff owed

      Uplift $3,244.00. This amount was the original principal along with

      approximately six months of accrued interest. This interest was

                             Page 4 of 12
 Case 2:20-cv-01387-AMM Document 1 Filed 09/18/20 Page 5 of 12




      added and the account marked as 120 days past due by Uplift despite

      the fact that Uplift marked the account “paid in full” as of February

      21, 2020.

18.   On June 16, 2020, Uplift emailed the Plaintiff to inform her that

      Carnival paid Uplift $2,935.84, the original amount financed by the

      Plaintiff, and informed the Plaintiff that the amount of $2,935.84 was

      applied to her account with Uplift.

19.   For unknown reasons, as of June 22, 2020, Plaintiff’s Uplift account

      showed that it was paid in full but was also “charged off.”

20.   On June 24, 2020, Plaintiff received an email from Rosa Stanley, a

      “Customer Support Manager” at Uplift. That email stated that when

      the payments were disputed, the account was marked as 120 days past

      due, was “charged off” as unpaid and was “automatically sent to

      collections.” The email further stated that there was a balance due on

      the Uplift account of $308.24. The email also stated that even if

      Plaintiff made additional payments the account was remain as

      “charged off.”

21.   Plaintiff’s Uplift account on June 24, 2020 did not show that it was

      paid in full, but rather, showed that Plaintiff owed Uplift $308.24,

                            Page 5 of 12
 Case 2:20-cv-01387-AMM Document 1 Filed 09/18/20 Page 6 of 12




      which appears to represent approximately 6 months of accrued

      interest.

22.   In July 2020, Plaintiff used Credit Karma to check her credit with

      regard to Uplift. Credit Karma was showing that, as of June 30, 2020,

      Uplift was reporting that she owed $308.00 and that her payment

      status on the Uplift account was over 120 days late.

23.   On or about July 23, 2020, Plaintiff wrote to Defendant Equifax to

      dispute the inaccurate Uplift trade line that showed she owed $308.00

      and that the account was 120 days past due. Plaintiff included a

      screen shot of her Uplift account dated June 22, 2020 that showed the

      account as “paid in full.”

24.   Equifax received Plaintiff’s dispute letter on July 28, 2020.

25.   On or about August 5, 2020 Equifax sent the results of Plaintiff’s

      dispute to Plaintiff.

26.   Equifax allegedly reinvestigated Plaintiff’s dispute and verified the

      inaccurate information, namely that Plaintiff’s account was 120 days

      past due and that there was a $308.00 balance on the account.

      Strangely Equifax further reported that $395.00 was “past due.”

27.   Despite Plaintiff’s dispute and the evidence provided with her dispute

                              Page 6 of 12
 Case 2:20-cv-01387-AMM Document 1 Filed 09/18/20 Page 7 of 12




      letter, Defendants both failed to conduct a reasonable reinvestigation

      as requested by the Plaintiff and required by law.

28.   This inaccurate information negatively reflected on Plaintiff, her

      financial responsibility as a debtor and her credit worthiness.

29.   Upon information and belief, despite the requirements of the Fair

      Credit Reporting Act, Equifax does not itself conduct reinvestigation

      of consumer disputes, but rather outsourced its duty to conduct

      reasonable reinvestigation of consumer disputes to a third-party entity

      located overseas in India.

30.   The employees of this third-party entity are not directly trained by

      Equifax. Rather, Equifax provides training to managers of this third-

      party entity that are then tasked with training the employees who

      actually process reinvestigation.

31.   Equifax has little to no control over the employees of this third-party

      entity in India and assumes that the employees actually process

      reinvestigation can read the English language are appropriately

      trained to process consumer disputes in accordance with FCRA.

32.   This system, which was intentionally put in place by Equifax to save

      Equifax money, inevitably leads to reinvestigation that violate the

                            Page 7 of 12
 Case 2:20-cv-01387-AMM Document 1 Filed 09/18/20 Page 8 of 12




      requirements of FCRA.

                        CAUSES OF ACTION

                          COUNT ONE
  VIOLATIONS OF THE FAIR CREDIT REPORTING ACT,
    15 U.S.C. § 1681 et seq. AS TO DEFENDANT EQUIFAX

33.   Defendant Equifax violated 15 U.S.C. § 1681e(b) by failing to

      establish or to follow reasonable procedures to assure maximum

      possible accuracy in the preparation of the credit report and credit

      files it publishes and maintains concerning the Plaintiff.

34.   This failure includes outsourcing reinvestigation to a third-party

      entity overseas under the assumption that the employees of that third-

      party entity are properly trained and are able to comply with the

      requirements imposed by FCRA with regard to conducting

      investigations of consumer disputes.

35.   Equifax’s negligent failure or intentional refusal to conduct an

      appropriate reinvestigation of Plaintiff’s dispute violated 15 U.S.C. §

      1681i(a)(1)(A).

36.   Equifax violated 15 U.S.C. §1681i by failing to delete inaccurate

      information in the Plaintiff’s credit file after receiving actual notice of

      such inaccuracies; by failing to conduct a reasonable and lawful

                             Page 8 of 12
 Case 2:20-cv-01387-AMM Document 1 Filed 09/18/20 Page 9 of 12




      reinvestigation; by failing to forward all relevant information to

      Uplift; by failing to maintain reasonable procedures with which to

      filter and verify disputed information in the Plaintiff’s credit file; and

      by relying upon verification from a source they have reason to know

      is unreliable.

37.   As a result of this wrongful conduct, action and inaction of Equifax,

      the Plaintiff suffered damage including but not limited to loss of

      credit, loss of the ability to purchase and benefit from credit as well as

      mental and emotional pain and anguish, humiliation and

      embarrassment.

38.   Equifax’s refusal to perform an appropriate reinvestigation and

      intentional practice of outsourcing its obligations under FCRA was

      willful, rendering this Defendant liable for punitive damages in an

      amount to be determined by a jury pursuant to 15 U.S.C. § 1681n. In

      the alternative, Equifax was negligent, entitling the Plaintiff to

      recover under 15 U.S.C. § 1681o.

39.   The Plaintiff is entitled to recover costs and attorney’s fees from

      Equifax in an amount to be determined by the Court pursuant to 15

      U.S.C. § 1681n and/or § 1681o.

                             Page 9 of 12
Case 2:20-cv-01387-AMM Document 1 Filed 09/18/20 Page 10 of 12




                        COUNT TWO
  VIOLATIONS OF THE FAIR CREDIT REPORTING ACT,
    15 U.S.C. § 1681 et seq. AS TO DEFENDANT UPLIFT

40.   Plaintiff incorporates by reference all of the above paragraphs of this

      Complaint as though fully stated herein.

41.   Uplift violated the Fair Credit Reporting Act, 15 U.S.C. § 1681s-2(b)

      by continuing to publish to Equifax inaccurate information regarding

      the status of an account it knew or should have known was not 120

      days delinquent and that had no balance; by failing to fully and

      properly investigate the Plaintiff’s dispute; by failing to review or

      consider all relevant information regarding same; by failing to

      accurately respond to Equifax; by failing to correctly report results of

      an accurate investigation to all credit reporting agencies; and by

      failing to permanently and lawfully correct its own internal records to

      prevent the re-reporting of the Uplift representations to the consumer

      reporting agencies.

42.   As a result of Uplift’s wrongful conduct, action and inaction, the

      Plaintiff suffered damage including but not limited to loss of credit,

      loss of the ability to purchase and benefit from credit as well as

      mental and emotional pain and anguish, humiliation and

                            Page 10 of 12
      Case 2:20-cv-01387-AMM Document 1 Filed 09/18/20 Page 11 of 12




           embarrassment.

     43.   Uplift’s conduct, action and inaction was willful, rendering it liable

           for actual or statutory damages, and punitive damages in an amount to

           be determined by a struck jury pursuant to 15 U.S.C. § 1681n. In the

           alternative, Uplift was negligent entitling the Plaintiff to recover

           actual damages under 15 U.S.C. §1681o.

     44.   The Plaintiff is entitled to recover costs and attorney’s fees from

           Uplift in an amount to be determined by the Court pursuant to 15

           U.S.C. §1681n and §1681o.

           PLAINTIFF DEMANDS A TRIAL BY STRUCK JURY


                                            /s/ W. Whitney Seals
                                            W. WHITNEY SEALS,
                                            Attorney for Plaintiff

OF COUNSEL:
COCHRUN & SEALS, LLC
P. O. Box 10448
Birmingham, AL 35202-0448
Telephone: (205) 323-3900
Facsimile: (205) 323-3906
filings@cochrunseals.com

PLAINTIFF’S ADDRESS:
Joan Ehlman
103 Cedar Bend Dr.
Helena, AL 35080

                                 Page 11 of 12
       Case 2:20-cv-01387-AMM Document 1 Filed 09/18/20 Page 12 of 12




PLEASE SERVE THE DEFENDANTS BY CERTIFIED MAIL, RETURN
    RECEIPT REQUESTED TO THE FOLLOWING ADDRESSES:

UPLIFT, INC.
c/o Registered Agent
Vcorp Agent Services, Inc.
3867 Plaza Tower Dr., 1st Floor
Baton Rouge, LA 70816

EQUIFAX INFORMATION SERVICES, LLC
c/o Corporation Service Company, Inc.
641 South Lawrence St.
Montgomery, AL 36104




                                  Page 12 of 12
